Exhibit 10.2

 

EXECUTION COPY

  

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 23rd day of May, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Wilmington
Trust, National Association, a national banking association, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” or
the “Assignee”) under a Pooling and Servicing Agreement dated as of May 1, 2013
(the “Pooling and Servicing Agreement”), and George Mason Mortgage, LLC, a
Virginia limited liability company (“George Mason”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2012,
between Assignor and George Mason (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by George Mason pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by George Mason pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.          George Mason hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and George Mason as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

  

 

 

  

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
George Mason with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and George Mason that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

  

2

 

  

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and George Mason that as of the date hereof:

 

(a)          Wilmington Trust, National Association, in its individual capacity
is a national banking association duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

7.          George Mason warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

3

 

  

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          George Mason is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;

 

(c)          George Mason has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of George Mason’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of George Mason’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which George Mason is now a party or by
which it is bound, or result in the violation of any law, rule, regulation,
order, judgment or decree to which George Mason or its property is subject. The
execution, delivery and performance by George Mason of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of George Mason. This
Agreement has been duly executed and delivered by George Mason and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of George Mason
enforceable against George Mason in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by George Mason in connection with the execution, delivery or
performance by George Mason of this Agreement, or the consummation by it of the
transactions contemplated hereby.

 

Restated George Mason Representations and Warranties

 

8.          Pursuant to Section 32(d) of the Purchase Agreement, George Mason
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel George
Mason to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase
Agreement, subject to the provisions of Section 10.

  

4

 

  

Recognition of Assignee

 

9.          From and after the date hereof, subject to Section 10 below, George
Mason shall recognize Assignee as owner of the Mortgage Loans and will perform
its obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and George Mason had entered into a separate purchase agreement
for the purchase of the Mortgage Loans in the form of the Purchase Agreement,
the terms of which are incorporated herein by reference, as amended by this
Agreement.

 

Enforcement of Rights

 

10.         (a)          Controlling Holder Rights. George Mason agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder (as defined in the
Pooling and Servicing Agreement) pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will exercise all of
Assignee’s rights as Purchaser under the following section of the Purchase
Agreement:

 

Purchase Agreement:

 

Section or Subsection Matter     7.03, other than 7.03(c) Repurchase and
Substitution

  

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Business Day” and “Repurchase Price” set forth
in Section 1 of the Purchase Agreement shall be deleted and replaced in their
entirety as follows:

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri,
New York or the Commonwealth of Virginia, (iii) a day on which banks in the
states of California, Delaware, Maryland, Minnesota, Missouri, New York or the
Commonwealth of Virginia, are authorized or obligated by law or executive order
to be closed or (iv) a day on which the New York Stock Exchange or the Federal
Reserve Bank of New York is closed.

  

5

 

  

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)          In the case of George Mason,

 

George Mason Mortgage, LLC
4100 Monument Corner Drive, Suite 100
Fairfax, VA 22030
Attention: Sue Spinetta

 

(b)          In the case of Assignee,

 

Wilmington Trust, National Association
1100 North Market Street
Rodney Square North
Wilmington, DE 19890
Attention: Dorri Costello

  

6

 

  

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-7

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

  

7

 

  

14.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or George Mason may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
George Mason, respectively, hereunder.

 

16.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by George Mason
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.         The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. George Mason hereby consents to such
exercise and enforcement.

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Wilmington Trust, National Association (“Wilmington
Trust”) not in its individual capacity but solely as Trustee on behalf of the
trust created by the Pooling and Servicing Agreement referred to herein (the
“Trust”) in the exercise of the powers and authority conferred upon and vested
in it, and as directed in the Pooling and Servicing Agreement, (ii) each of the
undertakings and agreements herein made on behalf of the Assignee is made and
intended not as a personal undertaking or agreement of or by Wilmington Trust
but is made and intended for purposes of binding only the Trust, (iii) nothing
herein contained shall be construed as creating any liability on the part of
Wilmington Trust, individually or personally, to perform any covenant either
express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Wilmington Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Assignor
under the Purchase Agreement, as modified or supplemented by this Agreement
(such indebtedness, expenses and other amounts being payable solely from and to
the extent of funds of the Trust) or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

8

 

  

20.         Master Servicer. George Mason hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of George Mason
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.

 

George Mason shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #46446300, Sequoia Mortgage Trust 2013-7 Distribution Account

 

21.         George Mason acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, George Mason shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

22.         Rule 17g-5 Compliance. George Mason hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-7” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial
Rule 17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall
notify George Mason in writing of any change in the identity or contact
information of the Rule 17g-5 Information Provider. George Mason shall have no
liability for (i) the Rule 17g-5 Information Provider’s failure to post
information provided by it in accordance with the terms of this Agreement or
(ii) any malfunction or disabling of the website maintained by the Rule 17g-5
Information Provider. None of the foregoing restrictions in this Section 22
prohibit or restrict oral or written communications, or providing information,
between George Mason, on the one hand, and any Rating Agency or NRSRO, on the
other hand, with regard to (i) such Rating Agency’s or NRSRO’s review of the
ratings it assigns to George Mason or (ii) such Rating Agency’s or NRSRO’s
evaluation of George Mason’s operations in general; provided, however, that
George Mason shall not provide any information relating to the Mortgage Loans to
such Rating Agency or NRSRO in connection with such review and evaluation by
such Rating Agency or NRSRO unless: (x) borrower, property or deal specific
identifiers are redacted; or (y) such information has already been provided to
the Rule 17g-5 Information Provider.

 

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor       By: /s/ William
J. Moliski   Name: William J. Moliski   Title: Authorized Officer       SEQUOIA
RESIDENTIAL FUNDING, INC.   Depositor       By: /s/ William J. Moliski   Name:
William J. Moliski   Title: Authorized Officer       WILMINGTON TRUST, NATIONAL
ASSOCIATION,   not in its individual capacity but solely as Trustee,   Assignee
      By: /s/ Dorri Costello   Name: Dorri Costello   Title: Assistant Vice
President       GEORGE MASON MORTGAGE, LLC       By: /s/ David V. Lawson   Name:
David V. Lawson   Title: SVP

  

Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
By: /s/ Graham M. Oglesby   Name: Graham M. Oglesby   Title: Vice President  

 

Signature Page – Assignment of Representations and Warranties – George Mason
(SEMT 2013-7)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

  





  1 2 3 4 5 6 7 8 9 10 11   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator Loan Purpose 1 1000383 0.002500
    George Mason   10000010607 1 1 0 9 2 1000383 0.002500     George Mason  
10000010406 1 1 0 6 3 1000383 0.002500     George Mason   10000010402 1 1 0 9 4
1000383 0.002500     George Mason   10000010231 1 1 0 7 5 1000383 0.002500    
George Mason   10000010096 1 1 0 7 6 1000383 0.002500     George Mason  
10000009848 1 1 0 7 7 1000383 0.002500     George Mason   10000009834 1 1 0 7 8
1000383 0.002500     George Mason   10000009696 1 1 0 9 9 1000383 0.002500    
George Mason   10000009496 1 1 0 9 10 1000383 0.002500     George Mason  
10000009300 1 1 0 7 11 1000383 0.002500     George Mason   10000008936 1 1 0 7
12 1000383 0.002500     George Mason   10000008828 1 1 0 7 13 1000383 0.002500  
  George Mason   10000008804 1 1 0 9 14 1000383 0.002500     George Mason  
10000008736 1 1 0 9 15 1000383 0.002500     George Mason   10000008713 1 1 0 6
16 1000383 0.002500     George Mason   10000008581 1 1 0 6 17 1000383 0.002500  
  George Mason   10000008521 1 1 0 9 18 1000383 0.002500     George Mason  
10000008360 1 1 0 9 19 1000383 0.002500     George Mason   10000008139 1 1 0 7
20 1000383 0.002500     George Mason   10000008066 1 1 0 3 21 1000383 0.002500  
  George Mason   10000007929 1 1 0 9 22 1000383 0.002500     George Mason  
10000007870 1 1 0 9 23 1000383 0.002500     George Mason   10000007827 1 1 0 9
24 1000383 0.002500     George Mason   10000007602 1 1 0 3 25 1000383 0.002500  
  George Mason   10000007448 1 1 0 9 26 1000383 0.002500     George Mason  
10000007127 1 1 0 7 27 1000383 0.002500     George Mason   10000006866 1 1 0 9
28 1000383 0.002500     George Mason   10000006861 1 1 0 9 29 1000383 0.002500  
  George Mason   10000006750 1 1 0 9 30 1000383 0.002500     George Mason  
10000006357 1 1 0 9 31 1000383 0.002500     George Mason   1500009762 1 1 0 9 32
1000383 0.002500     George Mason   1500009346 1 1 0 9

 

  12 13 14 15 16 17 18 19 20 21 22   Cash Out Amount Total Origination and
Discount Points Covered/High Cost Loan Indicator Relocation Loan Indicator
Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien 1           1 0 0       2           1 4 0       3           1 4
0       4           1 4 0       5           1 4 0       6           1 4 0      
7           1 4 0       8           1 4 0       9           1 4 0       10      
    1 4 0       11           1 4 0       12           1 4 0       13           1
4 0       14           1 0 0       15           1 4 0       16           1 4 0  
    17           1 4 0       18           1 4 0       19           1 4 0      
20           1 4 0       21           1 4 0       22           1 0 0       23  
        1 0 0       24           1 0 0       25           1 4 0       26        
  1 4 0       27           1 0 0       28           1 4 0       29           1 4
0       30           1 4 0       31           1 4 0       32           1 4 0    
 

 

  23 24 25 26 27 28 29 30 31   Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator 1 0.00   20130403 1500000.00 0.038750 360 360 20130601 1 2 0.00  
20130327 908000.00 0.037500 360 360 20130501 1 3 0.00   20130328 842600.00
0.038750 360 360 20130501 1 4 0.00   20130329 768000.00 0.037500 360 360
20130501 1 5 0.00   20130329 804000.00 0.036250 360 360 20130501 1 6 0.00  
20130328 724000.00 0.037500 360 360 20130501 1 7 0.00   20130315 784300.00
0.041250 360 360 20130501 1 8 0.00   20130326 582000.00 0.038750 360 360
20130501 1 9 0.00   20130228 1210000.00 0.036250 360 360 20130401 1 10 0.00  
20130228 780000.00 0.037500 360 360 20130401 1 11 0.00   20130321 672000.00
0.038750 360 360 20130501 1 12 0.00   20130225 880000.00 0.037500 360 360
20130401 1 13 0.00   20130301 665000.00 0.037500 360 360 20130501 1 14 0.00  
20130228 489300.00 0.036250 360 360 20130401 1 15 0.00   20130301 897000.00
0.035000 360 360 20130401 1 16 0.00   20130322 696000.00 0.033750 360 360
20130501 1 17 0.00   20130227 998500.00 0.038750 360 360 20130401 1 18 0.00  
20130318 703500.00 0.035000 360 360 20130501 1 19 0.00   20130301 1000000.00
0.035000 360 360 20130501 1 20 0.00   20130227 889500.00 0.036250 360 360
20130401 1 21 0.00   20130322 625500.00 0.036250 360 360 20130501 1 22 0.00  
20130314 951000.00 0.038750 360 360 20130501 1 23 0.00   20130208 972800.00
0.036250 360 360 20130401 1 24 0.00   20130212 999999.00 0.037500 360 360
20130401 1 25 100000.00   20130208 714900.00 0.036250 360 360 20130401 1 26 0.00
  20130212 661000.00 0.035000 360 360 20130401 1 27 0.00   20130107 750000.00
0.037500 360 360 20130301 1 28 0.00   20121231 706000.00 0.035000 360 360
20130301 1 29 0.00   20130111 860000.00 0.040000 360 360 20130301 1 30 0.00  
20130304 660000.00 0.035000 360 360 20130501 1 31 0.00   20130114 737000.00
0.037500 360 360 20130301 1 32 0.00   20130131 990000.00 0.038750 360 360
20130301 1

 

  32 33 34 35 36 37 38 39 40 41   Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days 1 0 0   1500000.00 0.038750 7053.56 20130401 0 0   2 0 0   906632.41
0.037500 4205.09 20130401 0 0   3 0 0   841358.68 0.038750 3962.22 20130401 0 0
  4 0 0   766843.27 0.037500 3556.73 20130401 0 0   5 0 0   802762.10 0.036250
3666.65 20130401 0 0   6 0 0   722909.54 0.037500 3352.96 20130401 0 0   7 0 0  
783194.92 0.041250 3801.11 20130401 0 0   8 0 0   581142.60 0.038750 2736.78
20130401 0 0   9 0 0   1206268.35 0.036250 5518.22 20130401 0 0   10 0 0  
777646.73 0.037500 3612.30 20130401 0 0   11 0 0   671010.00 0.038750 3159.99
20130401 0 0   12 0 0   877345.02 0.037500 4075.42 20130401 0 0   13 0 0  
663998.41 0.037500 3079.72 20130401 0 0   14 0 0   487790.99 0.036250 2231.46
20130401 0 0   15 0 0   894172.51 0.035000 4027.93 20130401 0 0   16 0 0  
694880.51 0.033750 3076.99 20130401 0 0   17 0 0   995553.25 0.038750 4695.32
20130401 0 0   18 0 0   702392.85 0.035000 3159.03 20130401 0 0   19 0 0  
998201.70 0.035000 4490.45 20130401 0 0   20 0 0   886756.76 0.036250 4056.58
20130401 0 0   21 0 0   624536.93 0.036250 2852.60 20130401 0 0   22 0 0  
949598.99 0.038750 4471.95 20130401 0 0   23 0 0   969799.87 0.036250 4436.47
20130401 0 0   24 0 0   996981.99 0.037500 4631.15 20130401 0 0   25 0 0  
712695.24 0.036250 3260.31 20130401 0 0   26 0 0   658916.42 0.035000 2968.19
20130401 0 0   27 0 0   746547.03 0.037500 3473.37 20130401 0 0   28 0 0  
702657.00 0.035000 3170.26 20130401 0 0   29 0 0   856270.29 0.040000 4105.77
20130401 0 0   30 0 0   658961.31 0.035000 2963.69 20130401 0 0   31 0 0  
733645.59 0.037500 3413.16 20130401 0 0   32 0 0   985610.44 0.038750 4655.35
20130401 0 0  

 

  42 43 44 45 46 47 48 49 50 51   Gross Margin ARM Round Flag ARM Round Factor
Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) 1                     2                     3                    
4                     5                     6                     7            
        8                     9                     10                     11  
                  12                     13                     14              
      15                     16                     17                     18  
                  19                     20                     21              
      22                     23                     24                     25  
                  26                     27                     28              
      29                     30                     31                     32  
                 

 

  52 53 54 55 56 57 58 59 60 61   Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period 1                     2                     3                     4
                    5                     6                     7              
      8                     9                     10                     11    
                12                     13                     14                
    15                     16                     17                     18    
                19                     20                     21                
    22                     23                     24                     25    
                26                     27                     28                
    29                     30                     31                     32    
               

 

  62 63 64 65 66 67 68 69 70 71   Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties 1             0   238 1 2             0   190 1 3             0   554
2 4             0   510 2 5             0   163 1 6             0   191 4 7    
        0   274 1 8             0   164 1 9             0   23 1 10            
0   156 1 11             0   46 3 12             0   152 3 13             0  
143 1 14             0   160 2 15             0   148 1 16             0   16 1
17             0   52 1 18             0   560 3 19             0   415 1 20    
        0   145 1 21             0   553 1 22             0   511 4 23          
  0   61 1 24             0   162 1 25             0   154 1 26             0  
214 1 27             0   102 1 28             0   303 2 29             0   121 1
30             0   150 2 31             0   187 3 32             0   58 2

 

  72 73 74 75 76 77 78 79 80 81   Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian 1   1   7 10 2 1       2   0   3 3 0 1       3   0   14 1.25 0.5
1       4   0   12.75 11.75 0 1       5   0   0 0 0 1       6   0   10   0 1    
  7   0   25.5   0 1       8   0   17   2 1       9   1   5 15 4 1       10   0
  6.5 7.5 0 1       11   0   3.5   0 1       12   1   52   0 1       13   0  
12.5 1.5 5 1       14   0   23.5   13 1       15   0   7.25 0.5 0 1       16   0
  0 0.5 0 1       17   0   11.5   1.25 1       18   1   10.25   2.5 1       19  
0   1.5 2.25 0 1       20   0   12 2.25 2.5 1       21   1   6 2.5 14 1       22
  0   2   1.25 1       23   0   20 19.75 13 1       24   1   20   18 1       25
  1   3.5   2 1       26   0   27.75   0 1       27   0   4 19.5 10.7 1       28
  0   14.3 14.3 4.8 1       29   0   6.3 13 5 1       30   0   15 0 2 1       31
  0   9.5   2.5 1       32   0   21.25 12.75 6 1      

 

  82 83 84 85 86 87 88 89 90 91   Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower 1         723           2         736           3         771          
4         812           5         750           6         782           7      
  736           8         746           9         749           10         769  
        11         760           12         793           13         799        
  14         782           15         790           16         789           17
        758           18         783           19         784           20      
  770           21         812           22         776           23         793
          24         760           25         774           26         817      
    27         797           28         780           29         760          
30         775           31         761           32         762          

 

  92 93 94 95 96 97 98 99 100 101   Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure Primary Borrower
Wage Income 1             000000000000     56319.49 2             000000000000  
  0.00 3             000000000000     15269.36 4             000000000000    
11649.73 5             000000000000     8848.33 6             000000000000    
20000.00 7             000000000000     12958.33 8             000000000000    
12301.75 9             000000000000     14979.17 10             000000000000    
11716.66 11             000000000000     33171.19 12             000000000000  
  13650.82 13             000000000000     8930.02 14             000000000000  
  11656.67 15             000000000000     13970.66 16             000000000000
    12083.33 17             000000000000     27083.34 18            
000000000000     46047.58 19             000000000000     11816.67 20          
  000000000000     14083.33 21             000000000000     9875.00 22          
  000000000000     38293.95 23             000000000000     17275.99 24        
    000000000000     18750.00 25             000000000000     38883.77 26      
      000000000000     17751.06 27             000000000000     26818.88 28    
        000000000000       29             000000000000     31166.66 30          
  000000000000     12075.02 31             000000000000     23154.17 32        
    000000000000     12032.08

 

  102 103 104 105 106 107 108 109 110 111   Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification 1 23942.14 0.00 0.00 80261.63 80261.63 1 5   3   2 17498.00 0.00
0.00 17498.00 17498.00 1 5   3   3 15416.67 0.00 0.00 30686.03 30686.03 1 5   3
  4 9902.53 0.00 0.00 21552.26 21552.26 1 5   3   5 9583.33 0.00 0.00 18431.66
18431.66 1 5   3   6   12639.17   20000.00 32639.17 1 5   3   7   0.00  
12958.33 12958.33 1 5   3   8   0.00   12301.75 12301.75 1 5   3   9 28056.46
0.00 0.00 43035.63 43035.63 1 5   3   10 10255.32 0.00 0.00 21971.98 21971.98 1
5   3   11   0.00   33171.19 33171.19 1 5   3   12 1284.00 0.00 0.00 14934.82
14934.82 1 5   3   13 6866.67 0.00 0.00 15796.69 15796.69 1 5   3   14 0.00 0.00
0.00 11656.67 11656.67 1 5   3   15 10666.66 0.00 0.00 24637.32 24637.32 1 5   3
  16 8114.58 0.00 0.00 20197.91 20197.91 1 5   3   17 0.00 0.00 0.00 27083.34
27083.34 1 5   3   18   0.00   46047.58 46047.58 1 4   3   19 15441.42 0.00 0.00
27258.09 27258.09 1 5   3   20 3250.00 0.00 0.00 17333.33 17333.33 1 5   3   21
9193.58 0.00 0.00 19068.58 19068.58 1 4   3   22 0.00 0.00 0.00 38293.95
38293.95 1 5   3   23 14121.58 0.00 0.00 31397.57 31397.57 1 5   3   24   0.00  
18750.00 18750.00 1 5   3   25 0.00 0.00 0.00 38883.77 38883.77 1 5   3   26  
0.00   17751.06 17751.06 1 5   3   27 13736.67 0.00 0.00 40555.55 40555.55 1 5  
3   28 10971.63 514.44 -1019.50 10971.63 10466.57 1 5   3   29 13519.25 0.00
0.00 44685.91 44685.91 1 5   3   30 0.00 5179.17 0.00 12075.02 17254.19 1 5   3
  31   6933.67   23154.17 30087.84 1 5   3   32 11854.18 0.00 0.00 23886.26
23886.26 1 5   3  

 

  112 113 114 115 116 117 118 119 120 121   Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State 1 4   598354.90 10804.02 0.134610       ARLINGTON VA 2 4  
120673.54 6777.33 0.387320     100.000000 WASHINGTON DC 3 4   73141.60 8550.94
0.278659       WASHINGTON DC 4 4   1226146.70 7757.80 0.359953     100.000000
MCLEAN VA 5 4   37916.89 4726.36 0.256426     14.706500 ALEXANDRIA VA 6 4  
190928.11 10235.19 0.313586     100.000000 IJAMSVILLE MD 7 4   271093.77 4604.85
0.355358     100.000000 ALEXANDRIA VA 8 4   52968.60 4627.75 0.376186      
MOORESVILLE NC 9 4   321296.75 7990.73 0.185677       GREAT FALLS VA 10 4  
185700.73 5168.40 0.235227     100.000000 FALLS CHURCH VA 11 4   341285.37
8858.53 0.267055     100.000000 BALTIMORE MD 12 4   1711370.79 5818.86 0.389617
    100.000000 ALEXANDRIA VA 13 4   60082.94 4601.81 0.291315       ARLINGTON VA
14 4   39610.32 3193.82 0.273991       HAYMARKET VA 15 4   149742.38 5593.90
0.227050     100.000000 FALLS CHURCH VA 16 4   50665.10 4431.22 0.219390    
100.000000 BETHESDA MD 17 4   565637.72 6111.11 0.225641       FALLS CHURCH VA
18 4   158334.61 11300.95 0.245419       ANNANDALE VA 19 4   226942.77 7150.91
0.262341     100.000000 MCLEAN VA 20 4   121097.63 7778.30 0.448748      
BROADLANDS VA 21 4   192939.25 4138.42 0.217028       BETHESDA MD 22 4  
2034247.83 16254.10 0.424456       WASHIGTON DC 23 4   712216.99 8376.53
0.266789       GREAT FALLS VA 24 4   67577.87 6510.83 0.347244       WASHINGTON
DC 25 4   194501.44 4994.78 0.128454       CHEVY CHASE MD 26 4   280054.74
4906.11 0.276384     100.000000 OAKTON VA 27 4   39061.91 5135.55 0.126630      
ALEXANDRIA VA 28 4   546297.40 5046.88 0.482190       WASHINGTON DC 29 4  
84526.10 6918.72 0.154830       ARLINGTON VA 30 4   82606.26 6541.56 0.379129  
    VIENNA VA 31 4   181194.21 10716.09 0.356160       HIGHLAND MD 32 4  
164850.89 8685.52 0.363620       ARLINGTON VA

 

  122 123 124 125 126 127 128 129 130 131   Postal Code Property Type Occupancy
Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 1 22207 1 1   2200000.00 3 20130312       2 20010 12 1
1135000.00 1135000.00 3 20130304       3 20003 12 1   1053312.00 3 20130312    
  4 22101 7 1 960000.00 960000.00 3 20130305       5 22304 1 1 1005000.00
1010000.00 3 20130305       6 21754 7 1 905000.00 915000.00 3 20130301       7
22304 1 1 980400.00 1000000.00 3 20130305       8 28117 1 1   995000.00 3
20130313       9 22066 7 1   1900000.00 3 20130103       10 22046 1 1 975000.00
975000.00 3 20130206       11 21209 7 1 840000.00 875000.00 3 20130218       12
22309 1 1 1100000.00 1550000.00 3 20130204       13 22201 1 1   960000.00 3
20130130       14 20169 1 1   725000.00 3 20130211       15 22043 7 1 1390000.00
1390000.00 3 20130211       16 20816 1 1 870000.00 870000.00 3 20130204       17
22046 1 1   1370000.00 3 20130210       18 22003 1 1   1150000.00 3 20130205    
  19 22101 1 1 1827500.00 1880000.00 3 20130123       20 20148 7 1   1250000.00
3 20130123       21 20816 12 1   1425000.00 3 20130228       22 20015 1 1  
1275000.00 3 20130125       23 22066 7 1   1600000.00 3 20130118       24 20016
1 1   1975000.00 3 20130119       25 20815 1 1   1550000.00 3 20130111       26
22124 1 1 1251000.00 1251000.00 3 20121230       27 22307 1 1   1100000.00 3
20121226       28 20011 1 1   1175000.00 98 20121220       29 22205 1 1  
1120000.00 3 20121226       30 22180 1 1   910000.00 3 20121213       31 20777 7
1   1025000.00 3 20121213       32 22205 1 1   1280000.00 3 20130104      

 

  132 133 134 135 136 137 138 139 140 141   Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? 1         0.681800 0.681800 0 0 0   2         0.800000 0.800000 0
0 0   3         0.799900 0.799900 0 0 0   4         0.800000 0.800000 0 0 0   5
        0.800000 0.800000 0 0 0   6         0.800000 0.800000 0 0 0   7        
0.799900 0.799900 0 0 0   8         0.584900 0.584900 0 0 0   9         0.636800
0.636800 0 0 0   10         0.800000 0.800000 0 0 0   11         0.800000
0.800000 0 0 0   12         0.800000 0.800000 0 0 0   13         0.692700
0.692700 0 0 0   14         0.674800 0.674800 0 0 0   15         0.645300
0.645300 0 0 0   16         0.800000 0.800000 0 0 0   17         0.728800
0.728800 0 0 0   18         0.611700 0.611700 0 0 0   19         0.547100
0.547100 0 0 0   20         0.711600 0.711600 0 0 0   21         0.438900
0.438900 0 0 0   22         0.745800 0.745800 0 0 0   23         0.608000
0.608000 0 0 0   24         0.506300 0.506300 0 0 0   25         0.525700
0.461200 0 0 0   26         0.528300 0.528300 0 0 0   27         0.681800
0.681800 0 0 0   28         0.600800 0.600800 0 0 0   29         0.767800
0.767800 0 0 0   30         0.725200 0.725200 0 0 0   31         0.719000
0.719000 0 0 0   32         0.773400 0.773400 0 0 0  

 

  142 143 144 145 146 147 148 149 150 151   Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment 1                     2                     3                     4    
                5                     6                     7                  
  8                     9                     10                     11        
            12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
           

 

  152 153 154 155 156 157 158 159 160 161   Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry 1                 16 16 2                 3.5 3.5 3          
      15 5 4                 12.75 11.75 5                 7 10 6              
  10   7                 25.5   8                 17   9                 20 15
10                 20 16 11                 18   12                 52   13    
            12.5 10 14                 25   15                 15 10 16        
        4 5 17                 11.5   18                 14   19                
30 20 20                 12 2.25 21                 34 25 22                 30
  23                 45 30 24                 0   25                 10   26    
            39   27                 18 20 28                 15 15 29          
      15 13 30                 16 0 31                 9.5   32                
25 19.25

 

  162 163 164 165 166 167 168 169 170 171 172   Junior Mortgage Drawn Amount
Maturity Date Primary Borrower Wage Income (Salary) Primary Borrower Wage Income
(Bonus) Primary Borrower Wage Income (Commission) Co-Borrower Wage Income
(Salary) Co-Borrower Wage Income (Bonus) Co-Borrower Wage Income (Commission)
Originator Doc Code RWT Income Verification RWT Asset Verification 1 0 20430501
56319.49 0 0 23942.14 0 0 Full Two Years Two Months 2 0 20430401 0 0 0 17498 0 0
Full Two Years Two Months 3 0 20430401 15269.36 0 0 15416.67 0 0 Full Two Years
Two Months 4 0 20430401 11649.73 0 0 9902.53 0 0 Full Two Years Two Months 5 0
20430401 8848.33 0 0 9583.33 0 0 Full Two Years Two Months 6 0 20430401 20000
12639.17 0 0 0 0 Full Two Years Two Months 7 0 20430401 12958.33 0 0 0 0 0 Full
Two Years Two Months 8 0 20430401 12301.75 0 0 0 0 0 Full Two Years Two Months 9
0 20430301 14979.17 0 0 28056.46 0 0 Full Two Years Two Months 10 0 20430301
11716.66 0 0 10255.32 0 0 Full Two Years Two Months 11 0 20430401 33171.19 0 0 0
0 0 Full Two Years Two Months 12 0 20430301 13650.82 0 0 1284 0 0 Full Two Years
Two Months 13 0 20430401 8930.02 0 0 6866.67 0 0 Full Two Years Two Months 14 0
20430301 11656.67 0 0 0 0 0 Full Two Years Two Months 15 0 20430301 13970.66 0 0
10666.66 0 0 Full Two Years Two Months 16 0 20430401 12083.33 0 0 8114.58 0 0
Full Two Years Two Months 17 0 20430301 27083.34 0 0 0 0 0 Full Two Years Two
Months 18 0 20430401 46047.58 0 0 0 0 0 Full Two Years Two Months 19 0 20430401
11816.67 0 0 15441.42 0 0 Full Two Years Two Months 20 0 20430301 14083.33 0 0
3250 0 0 Full Two Years Two Months 21 0 20430401 9875 0 0 9193.58 0 0 Full Two
Years Two Months 22 0 20430401 38293.95 0 0 0 0 0 Full Two Years Two Months 23 0
20430301 17275.99 0 0 14121.58 0 0 Full Two Years Two Months 24 0 20430301 18750
0 0 0 0 0 Full Two Years Two Months 25 100000 20430301 38883.77 0 0 0 0 0 Full
Two Years Two Months 26 0 20430301 17751.06 0 0 0 0 0 Full Two Years Two Months
27 0 20430201 26818.88 0 0 13736.67 0 0 Full Two Years Two Months 28 0 20430201
0 0 0 10971.63     Full Two Years Two Months 29 0 20430201 31166.66 0 0 13519.25
    Full Two Years Two Months 30 0 20430401 12075.02 5179.17 0 0 0 0 Full Two
Years Two Months 31 0 20430201 23154.17 0 0       Full Two Years Two Months 32 0
20430201 12032.08 0 0 11854.18 0 0 Full Two Years Two Months

 



 

 

  

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.8 to the Form 8-K filed by the Issuing Entity on May 23, 2013

 

  

